Citation Nr: 0627516	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision rendered by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2006, the Board granted the veteran's motion to 
advance his case on the Board's docket.  


FINDINGS OF FACT

1.  The impairment from the veteran's PTSD more nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks than occupational and social impairment with reduced 
reliability and productivity.

2.  The veteran's PTSD, his only service-connected 
disability, is not sufficiently severe to preclude him from 
securing or following any form of substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the veteran's was initially provided 
VCAA notice in March 2001 prior to the initial adjudication 
of his claim for an increased rating, and April 2003, prior 
to the initial adjudication of his claim for a TDIU.  
However, due to deficiencies in the notice, he was not 
provided with VCAA compliant notice until October 2003.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision because the Board has determined that neither an 
increased rating nor TDIU is warranted.  

The record reflects that VA assisted the veteran by affording 
him appropriate examinations.  In addition, VA has obtained 
service medical records and post-service treatment records.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that either ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.


Factual Background

The veteran sought VA treatment for nervousness, increased 
startle response, and intrusive thoughts about combat in 
World War II in April and May 2001.  He reported that he 
experienced nightmares once per month, intense distress, 
hypervigilance, difficulty falling asleep, and difficulty 
staying asleep.  He tried to avoid associated thoughts, 
feelings, people, places, and things.  He also reported 
worrying in multiple domains of his life.  He had feelings of 
being "keyed up" and muscle tension.  He denied symptoms of 
panic and obsessive compulsive disorder.  He reported 
decreased mood, feelings of guilt and worthlessness, 
decreased appetite, lack of energy, and occasional suicidal 
ideations over the past two months.  He denied anhedonia and 
difficulty with concentration or memory.  Further more, he 
denied symptoms of mania, psychosis, and dementia as well as 
any plan or intent to harm himself or others.  

On examination, the veteran was fully oriented in all 
spheres.  He was well groomed and dressed appropriately.  His 
speech was clear and his language was within normal limits.  
His mood was good and his affect was congruent and reactive.  
His thinking was goal oriented with no abnormal associations.  
He denied any abnormal perceptual experiences and any current 
suicidal or homicidal plan or intent.  His attention span, 
memory, and concentration were within normal limits.  His 
fund of knowledge was also within normal limits.  His insight 
and judgment were preserved, and there was no evidence of 
abnormal startle during his May 2001 treatment session.  The 
pertinent diagnoses were PTSD, generalized anxiety disorder, 
and major depressive disorder.  A global assessment of 
functioning score (GAF) of 55 was assigned.  

Subsequent treatment records show that the veteran actively 
participated in individual and group therapy.  He was 
prescribed psychiatric medication for his PTSD.

In connection with this claim, the veteran was afforded a VA 
compensation and pension examination in February 2002.  It 
was noted that the veteran had been married to his current 
wife for the past 7 years.  He reported no current marital or 
family problems.  He got along well with his extended family 
and babysat his grandchildren approximately three times per 
week.  He had worked full time as an automobile mechanic for 
29 years before being laid off at the age of 54.  He then 
worked for a boat company full time as an air tool repairman 
and machine repairer for 11 years before retiring at the age 
of 65.  He reported that it was not easy to maintain 
employment due to his nervousness.  He reported no 
disciplinary actions or difficulty getting along with 
coworkers or supervisors.  

The examiner observed that the veteran was neatly and 
appropriately dressed and well groomed.  He exhibited good 
eye contact and his manner was polite and appropriate.  His 
state of consciousness was alert and his motor activity was 
within normal limits with no psychomotor agitations, 
retardations, tics, or tremors.  His speech exhibited a 
normal rate, volume, and tone.  He was fully oriented to 
time, place, and person.  He displayed a lack of 
concentration with moderate anxiety.  However, he was 
attentive during the interview.  His mood was congruent with 
the context of the interview.  No abnormalities of thought 
content or process were noted.  His thought process was 
logical and goal oriented.  His insight and judgment were 
intact.  He denied any history of delusions, ruminations, 
auditory hallucinations, or visual hallucinations.  He also 
denied any current suicidal ideation or homicidal ideation.  
While he had a history of suicidal ideation in 1987 following 
the death of his wife, he made no attempt to harm himself and 
his suicidal ideation resolved shortly thereafter.  He was 
able to maintain his personal hygiene and other basic 
activities of daily living within normal limits.  A GAF score 
of 60 was assigned.  In addition to his PTSD, the veteran was 
diagnosed with major depressive disorder which the examiner 
opined was related to his PTSD.  The veteran's level of 
function was felt to represent mild impairment.  The veteran 
was described as a "high functioning, active 76 year old, 
who retired at an appropriate age."  

In a statement received in December 2002, the veteran's wife 
reported that he had been "mixed up lately."  The veteran 
reported being worried about everything and had been down.  
She reported that he was sensitive and cried for no reason.  
The veteran was unable to do anything on his own.  She 
reported that he was definitely suicidal, but afraid to do 
anything.  

In a letter also dated in December 2002, the veteran's VA 
social worker reported that he had participated in weekly 
group therapy.  The veteran tried to avoid feelings or 
conversations about the war.  He experienced feelings of 
detachment and "numbing."  He also avoided malls and crowds 
which made him very anxious and vulnerable.  The veteran 
found that he isolated himself and had dissociative episodes.  
He continued to have difficulty sleeping, was irritable, had 
an exaggerated startle response, and had difficulty 
concentrating and focusing.  It was noted that the veteran's 
psychiatrist had diagnosed the veteran with PTSD and major 
depressive disorder with assignment of a GAF score of 50.  It 
was noted that the veteran's PTSD symptoms and depression 
were so disabling that he was considered totally and 
permanently unemployable.  

On a January 2003 VA Form 21-8940, Veteran's Application for 
Increased Compensation based upon Unemployability, the 
veteran reported that he worked full-time in welding before 
retiring in 1990.  He reported that he retired due to 
disability.  

A January 2003 VA outpatient treatment record notes that the 
veteran had been attending the PTSD clinic for a couple of 
years.  The veteran reported having nightmares and flashbacks 
since World War II.  He reported feeling somewhat depressed.  
He visited with family; however, he had, "some difficulty 
experiencing full pleasure."  The veteran was retired and 
his typical activities included bowling, socializing with 
friends, visiting with his daughter once a week, watching 
television, and staying busy.  He had a low energy level and 
reported that he did not eat much.  He had slept better since 
a change in his medication.  Most of the time he concentrated 
"ok."  He did not have any recent crying spells.  The 
examiner noted that the veteran socialized normally and 
basically enjoyed his activities, although not always as much 
as he should.  The veteran denied memory problems.  While he 
sometimes felt that life was not worth living, he had no 
current suicidiality.  It was noted that he had previous 
thought of crashing his car, but "snapped out of it."  He 
denied psychotic symptoms. He had heard voices in the past 
while sleeping, but not when awake.  The veteran was casually 
dressed with a slightly restless quality.  His attitude was 
pleasant and cooperative.  His speech was fluent and coherent 
and his eye contact was fair.  He had no tremor and this 
thought form and process were goal directed.  He had no 
special preoccupations, but did have a vague sense of 
malaise.  His mood was slightly dysphoric and his affect was 
slightly anxious.  While his cognition and memory were not 
formally tested, the examiner noticed no gross abnormalities.  
The veteran's insight was mixed, and his judgment was fair.  
He was fully oriented to time, person, and place.  A current 
GAF of 65 was assessed.  

In May 2003, the veteran was afforded a VA compensation and 
pension examination.  The examining psychologist had access 
to the veteran's claims folder and reviewed it prior to the 
examination.  It was noted that the 77 year old veteran was 
being treated for several active problems including viral 
pneumonia, PTSD, diabetes mellitus, chronic obstructive 
pulmonary disease, asthma, chronic sinusitis, and 
hyperlipidemia.  The examiner noted that the veteran's first 
wife died after 38 years of marriage due to a massive heart 
attack at the age of 60.  The veteran retired at the age of 
65 primarily because he believed he was unable to continue 
working due to his nervousness.  He had last worked in 
welding at General Dynamics Electric Board where he had 
worked for 11 years.  Prior to that, he worked for 29 years 
at Dunn Ford as a mechanic.  He reported that his attendance 
was good and he took very little leave for medical reasons.  
The veteran rented an apartment with his second wife of 5 
years.  He reported that his current relationship with his 
wife was very good with the exception of the "usual minor 
conflicts."  He denied any history of substance abuse, 
violence, or past suicide attempts.  When asked to describe 
his subjective complaints, the veteran reported that he was 
very nervous.  He reported an inability to sleep at night.  
It was difficulty for him to fall asleep and remain asleep.  
His appetite was variable.  His financial situation was 
"lousy."  

The examiner noted the veteran appeared to be pleasant and 
youthful.  He was neatly and casually attired and exhibited 
good eye contact.  His hygiene was good and his manner was 
polite.  His state of consciousness was alert and there were 
no apparent motor abnormalities.  His speech was normal, and 
the veteran was fully oriented to time, place, person, and 
situation.  The veteran appeared to be of at least average 
intelligence.  He had a lack of concentration and moderate 
anxiety.  The veteran's memory appeared to be grossly intact.  
His mood was anxious, and his affect was tense and 
situationally appropriate and congruent with his mood.  There 
were no abnormalities of thought content, thought process, or 
perception.  Insight and judgment were intact and adequate 
for making appropriate decisions.  The veteran denied any 
current active suicidal or homicidal ideations.  He also 
denied any significant history of actual suicide attempt.  
The veteran was able to maintain personal hygiene and other 
basic activities of daily living within normal limits for 
him.  

The veteran endorsed items consistent with an extremely 
depressed mood.  These symptoms including being dissatisfied 
or bored with everything, feelings of being punished, 
feelings of hate toward himself, contemplation of suicide if 
he had the chance, feelings of an inability to work, waking 
up early, inability to go to sleep, feelings of being too 
tired to do anything, loss of appetite, and preoccupation 
with his physical problems.  His moderate symptoms of 
depression were feelings of sadness all of the time, feelings 
of having nothing to look forward to, weight loss, and loss 
of interest in sexual activity.

The veteran's symptoms of PTSD included repeated, disturbing 
memories of his military experiences, disturbing dreams, 
acting or feeling that the stressful events were reoccurring, 
feeling upset when reminded of his military experiences, 
physical reactions, avoidance of talking about his military 
experiences, and avoiding activities that remind him of his 
military experiences.  He had trouble remembering important 
parts of his military experiences as well as a loss of 
interest in previously enjoyed activities.  He felt distant 
or cut off from others and was emotionally numb.  He felt as 
if his future would be cut short and he had trouble falling 
and staying asleep.  He also felt irritable and had angry 
outbursts.  He reported difficulty concentrating and being 
hyper alter.  The pertinent diagnoses were PTSD, chronic, 
mild to moderate severity and major depression, more likely 
than not related to his PTSD.  A GAF score of 60 was 
assigned.  

The examiner noted that the veteran's level of functioning 
could be considered mild to moderately impaired.  Despite the 
veteran's reported symptoms, the examiner found little 
evidence to support his perception of a significant increase 
in severity of his PTSD symptoms.  The examiner opined that 
he veteran's current anxiety and depression related to PTSD 
would probably contribute to difficulty in obtaining and 
maintaining a substantially gainful occupation.  However, 
there were other factors such as failing health and age 
related physical decline that made it difficult for him to 
work.  The examiner opined that the veteran's PTSD was not 
the sole cause of his inability to work.  


Disability Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, the evidence does not reflect more 
social and industrial impairment than that contemplated by a 
30 percent rating.  The veteran's service-connected PTSD is 
manifested by symptoms such as anxiety, depression, sleep 
disturbance, nightmares, and irritability.  The PTSD is not 
productive of the abnormal speech patterns, difficulty in 
understanding complex commands, impairment of memory, 
impaired judgment, impaired abstract thinking, or panic 
attacks more than once a week associated with the next higher 
rating of 50 percent.  In this regard, the Board notes that 
the veteran's depression has been attributed to his PTSD.  

The Board notes that the veteran's overall GAF scores 
throughout the appeal have predominantly ranged from 46 to 
65.  While the GAF of 46 reflects serious symptoms or serious 
impairment in social, occupation, or school function, his 
most recent GAF scores of 65 during treatment in January 2003 
and 60 during examination in May 2003 reflect no more than 
mild symptoms or mild social and industrial impairment.  
Similarly, the examiner who conducted the May 2003 
examination noted that the veteran's symptoms were mild to 
moderate in severity.  These finds are not consistent with a 
rating in excess of 30 percent.  

In finding that a rating in excess of 30 percent is not 
warranted, the Board notes that the veteran, despite his 
PTSD, remained employed full time prior to his retirement at 
the age of 65.  During examination in May 2003, he 
acknowledged that he had good attendance at work and took 
very little leave due to his PTSD.  The veteran has remained 
married to his current wife for several years and has 
reported that he has been able to maintain friendships.  He 
reported no marital problems other than minor conflicts with 
his wife.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


TDIU Claim

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The veteran's only service-connected disability is PTSD, 
which is rated as 30 percent disabling.  Therefore, he does 
not meet the minimum schedular criteria for a total rating 
based on unemployability due to service-connected disability.

Moreover, the preponderance of the evidence demonstrates that 
the service-connected disability is not sufficient by itself 
to render the veteran unemployable.   While the veteran's 
social worker has opined that he is unemployable due to his 
service-connected PTSD, a VA psychologist has opined that 
PTSD was probably not the sole cause of the veteran's 
inability to work.  

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).   The 
evidence does not show that the social worker who proffered 
the December 2002 opinion reviewed the veteran's medical 
records or any other related documents which would have 
enabled him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  Accordingly, the Board 
must find the opinion by the social worker concerning the 
veteran's unemployability to be unpersuasive.  The Board has 
placed greater probative value on the opinion proffered by 
the VA psychologist in May 2003 because he reviewed the 
veteran's claims folder, interviewed the veteran, and 
performed comprehensive psychological testing on the veteran.  

The Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.

Entitlement to a TDIU is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


